       Case 2:20-cv-00836-DMC Document 13 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVIER H. GUERRA,                                   No. 2:20-CV-0836-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    PRICILLA ROSALES, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the appointment of counsel,

19   ECF No. 11.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
       Case 2:20-cv-00836-DMC Document 13 Filed 04/13/21 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                   . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not
 4                   of substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 5
                     Id. at 1017.
 6

 7                   In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff argues appointment of counsel is warranted because it is not trained in

 9   the law and he is incarcerated. These are common, not exceptional, circumstances. Further, a

10   review of Plaintiff’s filings indicates that he is able to articulate his claims, either on his own or

11   with the assistance of other inmates. Additionally, the legal and factual issues involved in this

12   case, which appears to assert an Eighth Amendment claim based on denial of medical care, are

13   not complex. Finally, at this early stage of the proceedings before the complaint has been found

14   appropriate for service, the Court cannot say Plaintiff has established any particular likelihood of

15   success on the merits.

16                   Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for the

17   appointment of counsel, ECF No. 11, is denied.

18

19   Dated: April 13, 2021
                                                             ____________________________________
20                                                           DENNIS M. COTA
21                                                           UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                         2
